De Courcy, J.
The appellants object to the finding of the single justice “that the administrator sold the interest of the estate in the partnership accounts for what they were reasonably worth and in making such sale, he acted in good faith and in the exercise of a sound discretion.” The value of uncollected bills appearing on the books of a country doctor at the time of his decease is likely to be small. The value of an undivided half interest in such accounts is merely conjectural. As it turned out, the surviving partner, who purchased the interest of the deceased at the inventory valuation of $450, succeeded in realizing about $1,500 on such interest, after more than two years of effort; but that is not conclusive as to its value at the time of the sale. It is apparent that he could collect more of the accounts than any one else, especially as many of the debtors presumably continued to be his patients. We have not before us all the evidence on which the single justice decided that the sale in question was an honest and reasonable one; but from the substance of it recited in the report it appears that the administrator was a certified public accountant and had lived in Pittsfield for twenty-two years; that before making the sale he obtained full information about the bills from the surviving partner, in whom he had confidence; and that he applied for and was granted a license to sell the estate’s half interest in the accounts, after he had given to the judge of probate all the information that he had been able to get with reference to them. It now seems, when looking backward, that the administrator would have shown better judgment if he had allowed the surviving partner, as such, to collect the firm bills and to account for them to the estate. But in passing upon the good faith and due diligence of the administrator the single justice had the benefit of seeing and hearing the persons whose conduct was under inquiry, and this personal element well *46may have been a determining factor in forming his conclusions. Confidence in the credibility of the man who testifies may carry conviction of the truth of a statement otherwise suspicious or improbable. We cannot say that he was not warranted in finding that the administrator exercised good faith and due diligence in disposing of an undivided interest in the uncollected bills.
In consequence of the rulings made at the request of the appellants, the evidence that had been admitted over their objection was rendered immaterial and eliminated from the case. It is therefore unnecessary to consider its admissibility.
What has been said disposes of all the objections now insisted upon. In accordance with the report a decree is to be entered affirming the decree of the Probate Court and remanding the case to that court for further proceedings.

Ordered accordingly.